Citation Nr: 0118029	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
December 1945.  He was a Prisoner of War (POW) of the German 
Government from December 1944 to April 1945.  The veteran 
died in May 1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) July 1998 rating decision which denied 
the appellant's claim for service connection for the cause of 
the veteran's death.

Prior to his death in May 1998, the veteran had perfected 
appeals with respect to the issues of entitlement to service 
connection for a back disability, irritable bowel syndrome, 
and bilateral hearing loss; an increased rating for residuals 
of a gunshot wound to the pelvis, rated as 0 percent 
disabling; an evaluation in excess of 10 percent for PTSD; 
and entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disabilities.  Unfortunately, the veteran died during the 
pendency of these appeals.  As a matter of law, those claims 
do not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
As such, the only issue on appeal is as stated above.  

However, the appellant's application for Dependency and 
Indemnity Compensation (DIC) benefits in June 1998 also 
constituted a claim for accrued benefits.  A rating decision 
in July 1999 considered the appellant's claim for accrued 
benefits regarding the veteran's claims pertaining to service 
connection for irritable bowel syndrome and hearing loss and 
to increased ratings for post-traumatic stress disorder and 
residuals of a gunshot wound to the pelvis.  However, the 
record does not reflect that the RO has considered the 
appellant's entitlement to accrued benefits based on the 
veteran's claims for service connection for a back disability 
or for a total disability rating based on individual 
unemployability.  Therefore, those matters are referred to 
the RO for appropriate action.  


REMAND

The RO's consideration of the appellant's DIC claim has been 
limited to entitlement to such benefits under the provisions 
of 38 U.S.C.A. § 1310.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that a claim 
under 38 U.S.C.A. § 1318 must be recognized as implicit in a 
claim of service connection for the cause of death of a 
veteran, and that the RO must, in a DIC claim, adjudicate the 
issue of whether, hypothetically, the veteran might have been 
entitled to a total service-connected disability rating for 
the ten years preceding his death.  See Wingo v. West, 11 
Vet. App. 307, 310 (1998); Green v. Brown, 10 Vet. App. 111, 
119 (1997).  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court held 
that previous RO determinations should be disregarded when 
adjudicating § 1318(b)(1) "entitled to receive" claims 
received prior to March 1992.  In Wingo v. West, 11 Vet. App. 
307 (1998), the Court held that where a veteran had never 
filed a claim for VA benefits, the veteran's surviving spouse 
could still file a claim for DIC benefits to demonstrate that 
the veteran would have been entitled to receive VA 
compensation for a 100% disability rating for 10 continuous 
years prior to the veteran's death.  

The Board notes that the aforementioned caselaw was 
synthesized in Marso v. West, 13 Vet. App. 260 (1999), with 
the Court holding the following with respect to § 1318 DIC 
claims: 

a survivor of a deceased veteran is eligible for 
DIC under section 1318(b)(1) if (1) the veteran was 
in actual receipt of a 100% disability rating for 
the statutory period of time, (2) the veteran would 
have been in receipt of a 100% disability rating 
for such time but for [clear and unmistakable 
error] in a final rating or Board decision, or (3) 
if under the specific and limited exceptions under 
Carpenter or Wingo the veteran was 
"hypothetically" entitled to a 100% disability 
rating for the required period of time.  

Marso, 13 Vet. App. at 267.  

With respect to (3) above, the Court in Marso held that the 
decision in Carpenter was limited to § 1318(b) "entitled to 
receive" claims where 38 C.F.R. § 19.196 applied, i.e., 
prior to the March 1992 effective date of 38 C.F.R. § 
20.1106.  In those claims, there was authority to review de 
novo, i.e., without regard to any prior final VA 
determinations, whether a veteran was "hypothetically" 
entitled to a 100 percent disability rating for a continuous 
10-year period immediately preceding the veteran's death.  
Before § 20.1106 was promulgated (effective in March 1992), 
claims under § 1318(b) were not excluded from the general 
principle that issues in a survivor's claim for benefits 
would be decided without consideration of rating decisions 
during a veteran's lifetime, as provided under 38 C.F.R. § 
19.196 (1991).  The Court in Marso explained that § 20.1106 
required, by negative implication, that a rating decision 
during a veteran's lifetime must be taken into consideration 
when adjudicating a claim for § 1318(b) DIC benefits.  
Section 20.1106 was promulgated for the specific reason that 
the old rule contained in § 19.196 was inconsistent with 38 
C.F.R. § 3.22(a)(2), which expressly included clear and 
unmistakable error (CUE) as a method of establishing a 
veteran's past entitlement to a total disability rating for 
10 continuous years preceding his or her death.  The Court in 
Marso further explained that the clear message of § 20.1106 
was that final rating decisions during a veteran's lifetime 
were controlling when determining if, under section 
§ 1318(b), at the time of the veteran's death, he or she had 
been entitled to compensation for a total disability rating 
for 10 continuous years immediately preceding the veteran's 
death.  

Thus, for the above reasons, the Court held in Marso that for 
§ 1318 DIC claims filed on or after the March 1992 
promulgation of 38 C.F.R. § 20.1106, where a prior final VA 
determination had denied a veteran a total disability rating, 
so that the veteran had not been rated totally disabled for 
10 continuous years prior to his or her death, a survivor 
seeking DIC benefits under 38 U.S.C.A. § 1318(b) would have 
to demonstrate CUE in the prior VA determination in order to 
establish eligibility under § 1318(b)(1).  

The Board, therefore, will direct the RO to consider whether 
the veteran would hypothetically have been entitled to a 
100 percent total disability rating based on one or more of 
his service-connected disabilities for 10 continuous years 
prior to his death, with the specific caveat that the RO, 
considering 38 C.F.R. § 20.1106, must take into consideration 
all prior final rating decisions issued during the veteran's 
lifetime when adjudicating the § 1318(b) DIC claim.  Thus, 
absent any allegations of CUE, those decisions will be 
controlling when determining if, under § 1318(b), at the time 
of the veteran's death, he was hypothetically entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding his death.  

In this regard, the Board notes that, pursuant to the 
veteran's appeal of the RO's denial of service connection for 
hearing loss that was pending at the time of his death, the 
RO subsequently granted service connection for hearing loss 
for purposes of accrued benefits.  In addition, as pointed 
out above, the veteran also had an unresolved appeal for 
entitlement to a total disability rating based on individual 
unemployability that was pending at his death and the RO has 
not yet taken any action on the appellant's accrued benefits 
claim concerning that claim.  The RO should also consider the 
effect, if any, of these matters in determining the 
appellant's entitlement to DIC benefits.  

One further point must be addressed: It should be noted that 
38 C.F.R. § 3.22(a) was amended, effective in January 2000.  
The revision reflects VA's conclusion that 38 U.S.C.A. § 
1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation for 
the required 10-year period before death or would have 
established such a right if not for CUE by VA.  In the case 
of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply.  Thus, in 
the absence of intervening instructions from higher 
authority, the RO must specifically adjudicate this claim 
under both the old and new versions of 38 C.F.R. § 3.22(a), 
determine which criteria are more favorable to the appellant, 
and then apply such criteria.  Although the decision on this 
matter rests initially with the RO, the Board would advise 
that the older version of § 3.22(a), as construed in light of 
the above-cited caselaw, is clearly more favorable to the 
appellant's claim concerning § 1318 DIC benefits.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal. In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas, 
1 Vet. App. 308, 313 (1991).  In light of the need for the 
foregoing development action, the RO is advised to consider 
whether any other additional notification or development 
actions are required in this case under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant and request 
the names and addresses of all VA and private 
physicians and/or medical facilities who provided 
medical treatment to the veteran in the last 
several years of his life, particularly between 
1988 and his death.  Any VA records identified 
should be obtained pursuant to established 
procedures.  After securing appropriate releases 
from the appellant, attempts to secure copies of 
records pertaining to any indicated private sources 
should be undertaken.  All records received in 
response to the requests should be associated with 
the claims folder.  The RO should proceed with all 
reasonable follow-up referrals that may be 
indicated by the inquiry.  All attempts to obtain 
records which are ultimately not obtained should be 
documented.

2.  The RO should review the claims file and ensure 
that any and all notification and development 
actions applicable to the appellant's claim and 
required by the VCAA are completed.

3.  Upon completion of the above, the RO should 
again consider the appellant's claim for DIC 
benefits based on service connection for the cause 
of the veteran's death, with consideration given to 
all of the evidence of record.  If the RO 
determines that the criteria for DIC benefits under 
the provisions of 38 U.S.C.A. § 1310 have not been 
met, the RO should then consider the issue of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  If any benefits sought on 
appeal remain denied, the RO should provide the 
appellant and her representative an appropriate 
supplemental statement of the case.  The RO should 
allow the appellant an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 

